UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6386


HAMMEL J. CLARK,

                    Plaintiff - Appellant,

             v.

DENISE GELSINGER; LIEUTENANT LARRY C. BENNETT; CO II ALICIA A.
CARTWRIGHT; SERGEANT JASON A. DADDYSMAN; WARDEN RICHARD
J. GRAHAM; SERGEANT THOMAS MENGES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-00921-TDC)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Hammel J. Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hammel J. Clark seeks to appeal the district court’s order dismissing some, but not

all, of Clark’s claims in his 42 U.S.C. § 1983 (2012) complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Clark seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2